 

Exhibit 10.1

 

SECOND AMENDMENT TO

SECURED CONVERTIBLE FACILITY AGREEMENT

 

This Second Amendment to Secured Convertible Facility Agreement (this
“Amendment”) by and between AgeX Therapeutics Inc., a Delaware corporation
(“Borrower”) and Juvenescence Limited, an Isle of Man company (“Lender”) is
effective as of November 12th, 2020 (“Effective Date”).

 

WHEREAS, Borrower and Lender, entered into a Secured Convertible Facility
Agreement, dated March 30, 2020, as amended by the First Amendment to the
Secured Convertible Facility Agreement, dated July 21, 2020 (“First Amendment”,
and collectively, the “Loan Agreement”);

 

WHEREAS, the parties discovered a scrivener’s error in Section 2(e) of the First
Amendment, which amends Section 8.3 of the Loan Agreement, and enter into this
Amendment to correct the scrivener’s error.

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1. Definitions. Capitalized terms used and not defined in this Amendment shall
have the respective meanings given them in the Loan Agreement.

 

2. Amendments to the Loan Agreement. The second sentence of Clause 8.3 of the
Loan Agreement is hereby amended to read as follows: “Only Shares issuable upon
the conversion of a Drawdown Amount with a Drawdown Market Price that is higher
than the conversion price as determined under Clause 8.1, shall be aggregated
for the purposes of determining the applicability of the 19.9% Cap limitations
as set forth in this Clause 8.3.

 

3. Limited Effect. Except as expressly provided hereby, all of the terms and
provisions of the Loan Agreement and the other Facility Documents are and shall
remain in full force and effect and are hereby ratified and confirmed by
Borrower and Lender. The amendment contained herein shall not be construed as a
waiver or amendment of any other provision of the Loan Agreement or the other
Facility Documents.

 

4. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the parties and the Guarantors, and each of their respective
successors and assigns.

 

5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of England and Wales.

 

6. Counterparts. This Amendment may be executed in any number of counterparts,
all of which shall constitute one and the same agreement, and any party hereto
may execute this Amendment by signing and delivering one or more counterparts.
Delivery of an executed counterpart of this Amendment electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Amendment.

 

[Signature page follows.]

 

Second Amendment to Secured Convertible Facility Agreement

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

Borrower:   Lender:           AgeX Therapeutics Inc., a Delaware corporation  
Juvenescence Limited, an Isle of Man company           By: /s/ Michael E. West  
By: /s/ Gregory Bailey   Michael D. West, President and CEO     Gregory Bailey,
Authorized Signatory           By : /s/ Andrea Park         Andrea Park, Chief
Financial Officer      

 

Signature Page

Second Amendment to Secured Convertible Facility Agreement

 

   

 